Citation Nr: 0201688	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  97-20 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for second 
degree burn scars of the left wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to December 
1969.  

This appeal arises from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's claim for a 
compensable rating for his service-connected second degree 
burn scars of the left wrist.  


FINDINGS OF FACT

The veteran's second degree burn scars of the left wrist 
cover an area of less than one square foot or 0.1 meter; 
there is no medical evidence of repeated ulceration or 
tenderness and pain on objective examination, nor is there 
any competent evidence of secondary limitation of motion of 
left wrist; however, there is medical evidence to show that 
the scar is manifested by intermittent itching on an exposed 
surface; the itching is not constant, nor does it involve an 
extensive area or result in either constant exudation or 
marked disfigurement. 


CONCLUSION OF LAW

The criteria for a 10 percent rating for second degree burn 
scars of the left wrist with secondary pruritus have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.20, 
4.118, Diagnostic Codes 7802-7805, 7899-7806 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, during the pendency of 
the appellant's appeal, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
became effective.  38 U.S.C.A. § 5103A (West 1991).  This 
liberalizing legislation is applicable to the appellant's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

It is contended on behalf of the veteran that entitlement to 
a compensable evaluation  for his second degree burn scars of 
the left wrist is warranted.  The Board is satisfied that all 
relevant facts have been properly developed, and no further 
assistance to the veteran is required to comply with the duty 
to assist the veteran mandated by 38 U.S.C. § 5103A.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In this regard, it is apparent that 
the RO notified the claimant and his representative of the 
medical evidence needed to substantiate the claim in its 
letters, statement and supplemental statements of the case, 
and the Board finds that the VA examination and other medical 
evidence dated in recent years, which have evaluated the 
status of the veteran's disability, are adequate for rating 
purposes.  There is no indication that there is any 
additional relevant medical evidence available that has not 
been obtained.  The RO considered all of the relevant 
evidence and applicable law and regulations in adjudicating 
the veteran's claim.  There is no reason to remand the claim 
for further application of VCAA, because the RO and the Board 
have complied with all of the provisions of that enactment, 
including the duty to assist a claimant and the duty to 
provide notice to a claimant. 

Laws and Regulations.  Disability evaluations are determined 
by the application of a schedule of ratings that is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155.  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA Schedule for Rating Disabilities, 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2001).  

Second degree burn scars of an area or areas approximating 
one square foot (0.1m) are rated as 10 percent disabling.  
38 C.F.R. § 4.118, Diagnostic Code 7802 (2001).  Note 2 
following Diagnostic Code 7801 provides that ratings for 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined.  

Scars which are superficial, poorly nourished, with repeated 
ulceration are rated as 10 percent disabling.  Superficial 
scars which are tender and painful on objective examination 
are rated as 10 percent disabling.  38 C.F.R. Part 4, 
Diagnostic Code 7803, 7804 (2001).  

Other scars are rated based on limitation of the function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2001). 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

Eczema with slight, if any, exfoliation, exudation or 
itching, on a nonexposed surface or small area warrants a 0 
percent rating.  Eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, 
warrants a 10 percent rating.  A 30 percent rating is 
provided for constant exudation or constant itching, 
extensive lesions, or marked disfigurement.  38 C.F.R. § 
4.118, Code 7806. 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2001).  
Factual Background.  March 1969 service medical records 
reveal the veteran sustained a second degree burn to the left 
wrist.  The second degree burn covered the left forearm and 
second, third and fourth fingers.  A three inch jagged burn 
scar on the left wrist was noted on the separation 
examination in November 1969.  It was noted there was an area 
of depigmentation on the left wrist as a result of the second 
degree burns sustained in March 1969.  

A VA examination in April 1970 revealed a hyperpigmented area 
with a central depigmented area.  A history of a burn on the 
dorsum of the left wrist was noted, and the burn scar was 
described as an area that was white against dark skin.  The 
diagnosis was mild burn scar of the left wrist.  

The RO granted service connection for a second degree burn 
scar of the left wrist in a July 1970 rating decision.  A 
noncompensable rating was assigned for the burn scar.  

When seeking VA treatment in March 1997 the veteran 
complained of pain and itching of the scar on the left hand .  
Examination revealed a small old scar of the wrist.  It 
itched frequently.  The itching was controlled with Benadryl.  

The RO denied a compensable rating for second degree burn 
scars of the left wrist in an April 1997 rating action.  The 
veteran filed a notice of disagreement with that decision in 
May 1997.  The RO issued a statement of the case in June 
1997.  The veteran submitted his substantive appeal in June 
1997.  In his appeal the veteran contended the scar 
constantly itched.  When he scratched the scar it became 
painful and tender.  He claimed VA had failed to assist him 
with his claim because a VA examination had not been 
conducted to determine the current severity of his scar.  

A VA examination to determine the current severity of the 
veteran's scar was performed in August 1997.  The veteran 
told the examiner the area had not given the veteran a great 
deal of difficulty, except for the itching.  The itching was 
very intense.  He frequently scratched the area, which caused 
a superficial infection, but it healed readily.  He had been 
given Benadryl which prevented the itching.  The area of the 
itching was only within the area of the scar.  The scar was 
on the dorsum of the wrist.  It measured four centimeters 
transversely, three centimeters proximally, and then an 
oblique line back down to the first, irregularly, five 
centimeters in length.  It formed a rough right triangle.  In 
the center the skin was totally white, measuring eighteen 
millimeters by eleven millimeters.  It was an irregular area 
with irregular borders.  The measurements were taken at the 
broadest areas.  The area of the scar was not attached to the 
underlying tendons, muscle or bone.  The skin moved easily 
backwards and forwards across the area without apparent pain.  
There was no limitation of motion of the wrist.  The veteran 
was able to dorsiflex the wrist to 70 degrees.  Palmar 
flexion was to 80 degrees.  Ulnar deviation was to 40 
degrees.  Radial deviation was to 20 degrees.  Supination and 
pronation were both performed to 80 degrees.  The diagnosis 
noted was: Status following second degree burn to the dorsum 
of the left wrist with residual scar with an area of 
depigmentation; and principal symptom associated with it is 
itching controlled by Benadryl.  

In July 1998 the veteran went to the VA for treatment of 
itching of the left wrist.  The veteran had a history of an 
itching lesion, status post a burn in the military.  He used 
hydrocortisone, bought over the counter.  He did not have the 
money to buy it and would like to get it from VA.  
Examination revealed scratch marks on the dorsum of the left 
wrist and a hypopigmented area secondary to an old burn.  
Dermatitis was diagnosed.  The veteran was given 
hydrocortisone cream for the itching.  

Analysis.  The Schedule for Rating Disabilities provides that 
scars due to burns are evaluated based on the degree of 
severity of the burn and the extent of the area affected.  
38 C.F.R. § 4.188, Diagnostic Codes 7801, 7802 (2001).  

The first fact to be ascertained is the degree of severity of 
the burns sustained in service.  The service medical records 
and subsequent medical records all characterize the veteran's 
burns as second degree.  Second degree burns are rated under 
Diagnostic Code 7802.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2001).  A compensable rating requires the affected area 
approximate one foot or 0.1 meter in size.  The only evidence 
which describes the size and extent of the scar is the VA 
examination report of August 1997.  The scar was measured in 
centimeters and millimeters, and it is clear that the area in 
question is less than 1 square foot or 0.1 square meter in 
size.  The veteran's second degree burn scar of the left 
wrist is not of sufficient size to warrant the grant of a 
compensable rating under Diagnostic Code 7802.  See Gooden v. 
Derwinski, 3 Vet. App. 10 (1991).  

The regulations also provide a compensable rating when a 
superficial scar is poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).  
Although the veteran has stated he scratches the scar there 
is no evidence of ulceration.  He reported that when he 
scratches it becomes infected, but heals easily.  On 
examination in August 1997 no scratches or ulceration where 
noted.  In July 1998 VA records revealed scratch marks.  
Dermatitis was diagnosed.  There is no evidence of ulceration 
in the claims folder.  A compensable rating for the veteran's 
scars under 38 C.F.R. § 4.118, Diagnostic Code 7803 is not 
warranted.  

A compensable rating may also be assigned if scars are tender 
and painful on objective examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001).  The veteran asserted in his 
appeal in June 1997 that the scars became painful and tender 
when he scratched them.  On objective examination in August 
1997 the VA examiner stated the skin moved easily backwards 
and forwards across the area without apparent pain.  As pain 
and tenderness were not demonstrated on objective examination 
a compensable rating under 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2001) is not warranted.  

Disability ratings for scars may also be applied based on 
limitation of the part affected under 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2001).  The August 1997 VA examination 
report included range of motion of the wrist in degrees.  
38 C.F.R. §  4.71, Plate I, illustrates full range of motion 
of the wrist.  A compensable rating based on limitation of 
motion of the wrist requires either limitation of motion in 
dorsiflexion to less than 15 degrees or Palmar flexion 
limited in line with the forearm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2001).  The examiner reported that 
there was no limitation of motion of the left wrist, and the 
veteran did not report any limitation of function of the 
wrist.  For that reason a compensable rating based on 
limitation of motion of the wrist is not warranted.

While there is no medical evidence to support a compensable 
rating under 38 C.F.R. § 4.118, Codes 7802 through 7805, such 
does not end the Board's inquiry.  As noted above, there is 
competent evidence of intermittent itching of the left wrist 
scar and the pruritic area is on an exposed surface.  By 
rating the veteran's service-connected left wrist scar with 
localized itching by analogy (38 C.F.R. § 4.20) to eczema, 
Code 7806, the Board finds that a 10 percent rating, but no 
more than 10 percent, is warranted.  Specifically, eczema 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area, warrants a 10 percent 
rating.  38 C.F.R. § 4.118, Code 7806.   

The veteran's second degree burn scars of the left wrist 
cover an area of less than one square foot or 0.1 meter; 
there is no evidence of repeated ulceration or tenderness and 
pain on objective examination, nor is there any evidence of 
secondary limitation of motion of left wrist.  However, there 
is medical evidence to show that the scar is manifested by 
intermittent itching on an exposed surface.  Accordingly, an 
increased rating to 10 percent is warranted.  As the itching 
is not constant, does not involve an extensive area, and is 
not productive of constant exudation or marked disfigurement, 
a rating in excess of 10 percent is not warranted.

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  In 
this regard, the Board notes there is no evidence of record 
that the veteran's left wrist scar with itching has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned schedular evaluation), 
has necessitated recent frequent periods of hospitalization, 
or is attended by other such factors as would render 
impracticable the application of the regular schedular rating 
standards. 
ORDER

A 10 percent rating for second degree burn scars of the left 
wrist with intermittent itching is granted, subject to the 
law and regulations governing the payment of VA monetary 
benefits.  




		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

